EXAMINER’S COMMENT and REASONS FOR ALLOWANCE
EXAMINER’S COMMENTS
Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submissions filed on 4/12/2021 and 5/4/2021 have been entered.
Applicant's amendment and response filed 4/12/2021, which amended claims 11, 27, 36-39, 42, 62, 67 and 70-73, and cancelled claims 75-80, 85-87 and 90-92, has been entered into the record.  Claims 11, 27-39, 41-43, 45-73 and 81-84 are pending.  Claims 1-10, 12-26, 40, 44, 74, 88 and 89 were previously cancelled.  
It is noted that the response to the Restriction Requirement dated 3/6/2015 and subsequent species election dated 8/7/2015, Applicant’s election within the responses dated 5/21/2015 and 9/2/2015 of Group 3 (claim 11) and the species for the first hydrogel (alginate, reading on claims 11 and 26-62), second hydrogel (alginate, reading claims 11 and 26-62), species of cell (dendritic cell, reading claims 11 and 26-62), species of porogen (alginate hydrogel, reading on claims 11 and 26-62), species of peptide (none, reading on claims 11, 26-45 and 48-62) and species of bioactive factor (GM-CSF, reading on claims 11, 26-49, 51-54, 56-58, and 60-62), without traverse, is acknowledged.  Claims 29-31, 43, 46, 47 and 49-61 have been withdrawn as being directed to a non-elected invention. 
The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the Restriction Requirement dated 3/6/2015 and subsequent species election dated 8/7/2015, is withdrawn.  Claims 29-31, 43, 46, 47 and 49-61, directed to the above various species of first and second hydrogels, cells, porogens, peptides and bioactive factor, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the Restriction Requirement and subsequent species election, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant Application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 11, 27-39, 41-43, 45-73 and 81-84 have been examined on the merits in their full scope.

EXAMINER’S REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
Upon entry of the amendments and response filed on 4/12/2021, the following rejections are withdrawn:
The rejection of claims 11, 27, 28, 33-36, 38, 39, 41, 42, 62, 64-67, 69-82, 84, 85 and 90-92 under 35 U.S.C. § 103(a) as being unpatentable over Mooney (WO2009/102465;  8/20/2009), taken in view of Fischbach (Advances in Polymer Science, Vol. 203, pp.191-221; 2006), Vieira (Biomacromolecules, Vol. 9, pp. 1195-1199; 2008) and Annabi (Tissue Engineering: Part B, Vol. 16, No. 4, pp. 371-383; 3/17/2010);
The rejection of claims 37, 63 and 83 under 35 U.S.C. § 103(a) as being unpatentable over Mooney, Fischbach, Vieira and Annabi, as applied to claims 11, 27, 28, 33-36, 38, 39, 41, 42, 62, 64-67, 69-82, 84, 85 and 90-92, as evidenced by Bouhadir (Biotechnology Progress, Vol. 17, pp. 945-950; 2001); 
The rejection of claims 45 and 48 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Mooney, Fischbach, Vieira and Annabi, as applied to claims 11, 27, 28, 33-36, 38, 39, 41, 42, 62, 64-67, 69-82, 84, 85 and 90-92, as evidenced by Boontheekul et al. (Biomaterials, Vol. 26, pp. 2455-2465; 2005; cited in the IDS filed 3/11/2015); 

The above rejections have been withdrawn in view of the Applicant’s arguments and the amendments to claim 11, where the combined teachings of the closest prior art (i.e., Mooney, Fischbach, Vieira, Annabi, Bouhadir, Boontheekul and Mooney ‘363) do not teach or suggest the claimed combination of features for a method of recruiting cells into a scaffold in vivo that comprises (1) injecting into a subject a composite scaffold composition, where the composite scaffold composition is a polymeric scaffold composition that lacks macropores having a diameter of at least 20 μm at the time of injection, comprises a crosslinked bulk hydrogel encapsulating sacrificial porogen hydrogel micro-beads having a diameter between about 20 μm and about 500 μm, comprises sacrificial porogen hydrogel micro-beads at a density of between 50% to 80% of the overall volume of the composite polymeric composition, and that comprise oxidized alginate or a shorter polymer than the bulk hydrogel such that the sacrificial porogen hydrogel micro-beads degrade at least 10% faster than the bulk hydrogel in situ; and (2) allowing the sacrificial porogen hydrogel micro-beads to degrade in situ to form a network of macropores having a diameter between about 20 μm and about 500 μm in their place, and an intact hydrogel network, thereby allowing the recruitment of cells into the scaffold in vivo.
That is, the combined teachings of the above closest prior art do not teach or suggest the claimed combination of features for claim 11, which include the injection of a in situ to form a network of macropores having the recited diameter range and an intact hydrogel, as instantly claimed.
As noted in the Applicant’s response dated 4/12/2021 (page 12), Applicant’s amendments specifically characterize the structural features of the composite scaffold composition that is injected into a subject, as well as describing the structural features of each of the listed elements of the claim, which are important for achieving the recited functional features.  In view of such features and Applicant’s arguments concerning unexpected and advantageous properties over existing degradable scaffold taught in the prior art (Reply, pages 13-17), such arguments are found persuasive that the cited art of record (i.e., Mooney, Fischbach, Vieira, Annabi, Bouhadir, Boontheekul and Mooney ‘363) do not teach or suggest the claimed combination of features for amended claim 11.
A further search of the prior art (via EAST, Google and STN database searches), in view of the claim amendments filed on 4/12/2021, did not result in further prior art that would provide the teachings within claim 11.  Based on the search of the prior art, claim 11 (as well as dependent claims 27, 28, 32-39, 41, 42, 45, 48, 62-73 and 81-84, and rejoined claims 29-31, 43, 46, 47 and 49-61) is free of the prior art.
Claims 11, 27-39, 41-43, 45-73 and 81-84 are directed to allowable methods.  
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CLAIMS ALLOWED
Claims 11, 27-39, 41-43, 45-73 and 81-84 are allowed. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:00 AM to 5:30 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631